10/28/2020

                                          ORICINAL                                           Case Number: DA 20-0042
           IN THE SUPREME COURT OF THE STATE OF MONTAISA.„
                                        DA 20-0042                      fILtu
                                                                        00 28 2°"
STATE OF MONTANA,                                                             Green wooc
                                                                     Bowen upreme Col        r

                                                                     ert< of s  IVInnt ar,
                                                                    V   State   of

             Plaintiff and Appellee,

      v.                                                            ORDER

AUTREE ANIEL PEDERSEN,

             Defendant and Appellant.


      This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure.         After reviewing the Appellant's redacted
opening brief filed electronically on October 27, 2020, this Court has determined that the
redacted brief does not comply with the below-referenced Rules and must be
resubmitted.
       M. R. App. P. 10(2) states, "in criminal cases appealed by the defendant and in
appeals relating to involuntary commitment and proceedings regarding abused or
neglected children, all briefs, motions, and other papers, not including transcripts, shall
be served on both the county attorney and the attorney general." Service may be made
personally or by mail. M.R. App. P. 10(3).
       M. R. App. P. 10(4) requires that "papers presented for filing shall contain a
certificate of service in the form of a statement of the date and manner of service and of
the names and addresses ofthe persons served, certified by the person who made service.
Proof ofservice may appear on or be affixed to the papers filed."
Therefore,
      IT IS ORDERED that the referenced brief may be filed, but the certificate must be
filed within 5 business days of the date of this Order, and served upon the Appellee, the
State of Montana, and the county attorney for Cascade county.
      IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing ofthe revised brief.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to
all parties of record.
       DATED this 204 day of October, 2020.